Whether the President May Have Access to Grand Jury
        Material in the Course of Exercising His Authority to
                           Grant Pardons
The P resident, in th e ex ercise o f his pardon authonty and responsibilities under A rticle II, Section
   2, C lau se 1 o f th e C onstitution, may request that the P ardon A ttorney include grand jury inform a­
   tion in any recom m endation the A ttorney m ay make in connection with a pardon application if
   the P resident determ ines that his need fo r such inform ation in considering that application o ut­
   w eighs th e confid en tiality interests em bodied in Rule 6(e) o f the Federal Rules o f Crim inal P roce­
   dure.
The p ro h ib itio n in R u le 6(e) cannot constitutionally be applied to prevent the P resident from obtaining
   grand ju ry inform ation already in the possession o f the executive branch when the President d eter­
   m ines th at, for pu rp o ses o f making a clem ency decision, his need for that inform ation outw eighs
   the co n fid en tiality interests embodied in R u le 6(e).
                                                                                           December 22, 2000
                       M   em orandum      O p in io n   fo r th e   P a r d o n A tto rn ey

   You have requested our opinion concerning the permissibility of attorneys’ in
the Department of Justice disclosing grand jury information to the President for
his use in evaluating an application for clemency. You would like to have access
to such information and be able to disclose it to the President in the course of
making a pardon recommendation to him. Specifically, you cite an applicant’s
alleged peijury before a grand jury as an example of grand jury information that
would be material to your evaluation and recommendation to the President con­
cerning a clemency application, particularly where that peijury is related to the
facts and circumstances of the offense for which clemency is sought.
   We conclude that the President, in the exercise of his pardon authority and
responsibilities under Article II, Section 2, Clause 1 of the United States Constitu­
tion, may request that you include such information in any recommendation you
make in connection with a pardon application if he determines that his need for
such information in considering that application outweighs the confidentiality
interests embodied in Rule 6(e) o f the Federal Rules of Criminal Procedure. In
light of such a request, Department of Justice attorneys may disclose relevant
grand jury material to you and, ultimately, to the President.
   Rule 6(e), which has the force o f law pursuant to 28 U.S.C. §§2072, 2074
(1994), governs the recording and disclosure o f grand jury proceedings. As part
of establishing these procedures, Rule 6(e)(2) sets forth a “ General Rule of
Secrecy” providing that certain persons, including attorneys for the Government,
“ shall not disclose matters occurring before the grand jury, except as otherwise
provided for in these rules.” Under this rule, no attorney for the Department of
Justice may disclose “ matters occurring before the grand jury” to any other per­
son, unless one of the rule’s enumerated exceptions applies.1 None of the excep­

 1For the exceptions provided for in the rule, see Fed R. Cnm. P. 6(e)(3)(A)-(E).


                                                         366
    Whether the President May Have Access to Grand Jury Material in the Course o f Exercising His
                                    Authority to Grant Pardons

tions enumerated in Rule 6(e) would appear to apply to this situation.2 Neverthe­
less, we conclude that this prohibition cannot constitutionally be applied to prevent
the President from obtaining information already in the possession of the executive
branch when the President determines that, for purposes of making a clemency
decision, his need for that information outweighs the confidentiality interests
embodied in Rule 6(e).
   We have previously concluded that, apart from Rule 6(e)’s enumerated excep­
tions to its prohibition against disclosure of grand jury material, the disclosure
of such material to the President could in some circumstances be authorized on
broader constitutional grounds. See Disclosure o f Grand Jury Matters to the P resi­
dent and Other Officials, 17 Op. O.L.C. 59, 65-69 (1993); Disclosure o f Grand
Jury M aterial to the Intelligence Community, 21 Op. O.L.C. 159, 172-75 (1997)
( “ Shiffrin Memorandum” ). Cf. Sharing Title III Electronic Surveillance M aterial
with the Intelligence Community, 24 Op. O.L.C. 262, 274-76 (2000), (Title III
information may be disclosed to President where it is of overriding importance
to national security or foreign relations and necessary for discharge of President’s
constitutional responsibilities over these matters). Our 1993 memorandum con­
cerned the question whether, and under what circumstances or conditions, the
Attorney General may disclose grand jury material covered by Rule 6(e) in
briefings presented to the President and other members of the National Security
Council. The 1997 Shiffrin Memorandum concerned the permissibility of prosecu­
tors’ in the Department of Justice disclosing grand jury information to agencies
in the intelligence community for certain official purposes. In both opinions, we
considered the President’s broad Article II responsibility to “ take Care that the
Laws be faithfully executed,” U.S. Const, art. II, §3, and, in particular, his con­
stitutionally based responsibilities for national defense and foreign affairs. We con­
cluded that, in rare circumstances, these Article II responsibilities may independ­
ently justify the disclosure of pertinent grand jury information to him and certain
of his advisors. Cf. Craig v. United States, 131 F.3d 99, 103 (2d Cir. 1997) (recog­
nizing exceptions to Rule 6(e) beyond those enumerated in the rule).
   In the context of the question presented by you, we are concerned with a specifi­
cally enumerated and exclusive constitutional presidential power — the President’s
power to grant pardons under Article II, Section 2, Clause 1 of the United States
Constitution. The Constitution provides that the President “ shall have Power to

   2 We are unable to conclude lhat providing the President with grand jury material for the purpose of making
a fully informed decision on a clemency matter falls within Rule 6(e)(3)(A)(n)’s exception permitting disclosure
to such government personnel “ as are deemed necessary by an attorney for the government to assist an attorney
for the government in the performance o f such attorney’s duty to enforce federal criminal law.” The information
being provided to you and the President is for the purpose of assisting the President in exercising his pardon power
discretion, which we view as entirely distinct from the Department o f Justice’s execution and enforcement of the
cnminal laws o f the United States Nor can we conclude that Rule 6(e)(3)(C)(i)’s exception permitting the distnct
court to direct disclosure “ preliminary to or in connection with a judicial proceeding” is applicable here. C f In
re Petition to Inspect and Copy Grand Jury Materials, 735 F 2 d 1261, 1271 (11th Cir. 1984) (although judicial
investigating committee’s consideration o f complaint against Article 111 judge was similar to a judicial proceeding
covered by Rule 6(e)(3)(C)(i), that exception did not apply).


                                                      367
                    Opinions o f the Office o f Legal Counsel in Volume 24


grant Reprieves and Pardons for Offenses against the United States, in the Course
of Exercising His Authority to Grant Pardonsexcept in Cases of Impeachment.”
U.S. Const, art. II, § 2, cl. 1. The assignment of the pardon power to the President
alone was the product of a considered decision by the Framers. Before making
that choice, the Framers debated, and rejected, possible limitations on the Presi­
dent’s authority to grant pardons. A proposal to restrict the President’s pardon
power by requiring consent of the Senate to pardon decisions was soundly
defeated. See 2 Max Farrand, The Records o f the Federal Convention o f 1787
at 419 (rev. ed. 1966). Similarly, in considering the more modest proposal of
denying the President the authority to grant pardons in “ cases of treason,”
Gouvemeur Morris and James Wilson argued that the pardon power should be
left with the Executive and not the Legislature. See id. at 626. Rufus King likewise
asserted that he “ thought it would be inconsistent with the Constitutional separa­
tion of the Executive and Legislative powers to let the prerogative be exercised
by the latter.” Id. In response, James Madison “ admitted the force of [the] objec­
tions to the Legislature,” but argued that treason presented a special case. Id.
at 627. In the end, even this more limited motion failed by a vote of 8 to 2.
Id. In The Federalist No. 74, Alexander Hamilton explained the value of leaving
the pardon power exclusively to the President: “ As the sense of responsibility
is always strongest, in proportion as it is undivided, it may be inferred that a
single man would be most ready to attend to the force of those motives which
might plead for a mitigation of the rigor of the law, and least apt to yield to
considerations which were calculated to shelter a fit object of its vengeance.”
The F ederalist P apers at 447-48 (Clinton Rossiter ed., 1961).
   The Supreme Court’s decisions recognize that the pardon power is different
from many other presidential powers in that it is textually committed exclusively
to the President. See United States v. Klein, 80 U.S. (13 Wall.) 128, 147 (1871)
(“ [t]o the executive alone is intrusted the power of pardon” ); see also Public
Citizen v. D epartm ent o f Justice, 491 U.S. 440, 485 (1989) (Kennedy, J., concur­
ring) (noting that pardon power is “ commit[ted] . . . to the exclusive control
of the President” ). The Court has explained that:

       The power thus conferred is unlimited, with the exception [of
       impeachments]. It extends to every offence known to the law, and
       may be exercised at any time after its commission, either before
       legal proceedings are taken, or during their pendency, or after
       conviction and judgment. This power of the President is not subject
       to legislative control. Congress can neither limit the effect of his
       pardon, nor exclude from its exercise any class of offenders. The
       benign prerogative of mercy reposed in him cannot be fettered by
       any legislative restrictions.

                                            368
   Whether the President May Have Access to Grand Jury Material in the Course o f Exercising His
                                   Authority to Grant Pardons

Ex Parte Garland , 71 U.S. (4 Wall.) 333, 380 (1866). Since the pardoning power
is an “ enumerated power” of the Constitution, “ its limitations, if any, must be
found in the Constitution itself,” Schick v. Reed, 419 U.S. 256, 267 (1974), and
the President’s pardon power “ cannot be modified, abridged, or diminished by
the Congress,” id. at 266. The Court has repeatedly affirmed this principle that
the President’s pardon power must be left unfettered and is not subject to congres­
sional encroachment. See, e.g., id. at 266 (pardon power “ flows from the Constitu­
tion alone, not from any legislative enactments” and “ cannot be modified,
abridged, or diminished by the Congress” ); Ex parte Grossman, 267 U.S. 87,
 120 (1925) ( “ The executive can reprieve or pardon all offenses . . . without
modification or regulation by Congress.” ); see also Vincent v. Schlesinger, 388
F. Supp. 370, 374 (D.D.C. 1975) (Congress cannot subject pardon process to the
procedural requirements of the Administrative Procedure Act).
   Because the President’s pardon authority is plenary, statutes that seek to impose
what may seem to be only minor incursions on the President’s discretion are
unconstitutional. See Grossman, 267 U.S. at 121 ( “ [W]hoever is to make [the
pardon power] useful must have fu ll discretion to exercise it. . . . Our Constitu­
tion confers this discretion on the highest officer in the nation in confidence that
he will not abuse it.” ) (emphasis added); Schick, 419 U.S. at 263 ( “ [T]he
draftsmen of [the pardon clause] spoke in terms of a ‘prerogative’ of the President,
which ought not be ‘fettered or embarrassed.’ ” ) (quoting The Federalist No. 74
(Alexander Hamilton)).3 Even statutes of general application are invalid as applied
if, in a particular application, they serve no purpose other than that of regulating
the exercise of an exclusive presidential power. In Public Citizen, the Supreme
Court addressed whether the Federal Advisory Committee Act (“ FACA” ), which
requires, among other things, that advisory committee minutes, records, and
reports be open to the public, applies to consultations between the Department
of Justice and the American Bar Association (“ ABA” ) concerning potential
judicial nominees. 491 U.S. at 443-45. FACA did not purport to regulate directly
the manner in which the President exercised his exclusive constitutional power
to nominate judges or to regulate any aspect of the content of the Department’s
advice to the President concerning potential judicial nominees. Nonetheless, the
district court concluded that opening consultations between the Department and
an outside advisory group to the public “ infringed unduly on the President’s
Article II power to nominate federal judges,” a finding that prompted the majority
of the Court to interpret the statute not to apply to the Department’s consultations
with the ABA so as to avoid the “ serious constitutional problems” raised by
a contrary interpretation. Id. at 466-67. Justice Kennedy’s opinion concurring in

   3 The Court has likewise recognized that the Judiciary cannot constrain the exercise of the pardon power This
principle is illustrated by the Court’s decision in Grossman In that case, the Court upheld the President’s right
to pardon an individual for a cnminal contempt o f court despite the argument that extending the President’s pardon
power to a judicially imposed contempt o f court would violate the constitutionally mandated separation of executive
and judicial powers because the contempt power is so indispensable to a judge 267 U S at 120-21.


                                                      369
                             Opinions o f the Office o f Legal Counsel in Volume 24


the judgment, which was joined by C hief Justice Rehnquist and Justice O ’Connor,
reached the constitutional issue and concluded that FACA’s procedural require­
ments could not apply to the President’s nomination power because “ [n]o role
whatsoever is given either to the Senate or to Congress as a whole in the process
of choosing the person who will be nominated for appointment.” Id. at 483 (Ken­
nedy, J., concurring). Citing the C ourt’s cases on the pardon power, Justice Ken­
nedy stated: “ [W]here the Constitution by explicit text commits the power at issue
to the exclusive control of the President, we have refused to tolerate any intrusion
by the Legislative Branch.” Id. at 485.
   Rule 6(e), of course, is a rule o f general application that is neither intended
nor designed to regulate or affect the President’s pardon power. Instead, the rule
serves broad interests in regulating the secrecy o f grand jury proceedings.4 Even
as applied to the exercise of the President’s pardon power, moreover, Rule 6(e)
continues to serve these interests, and thus application of the rule in a way that
incidently affects the President’s pardon power, unlike application of FACA to
the nominations process, cannot be said to serve no purpose other than that of
regulating the exercise of an exclusive presidential power.
   Nevertheless, it is equally true that application of Rule 6(e) in this context con­
flicts with the President’s interest in having access to information that is legiti­
mately in the possession of his subordinates and relevant to the exercise of his
constitutionally enumerated and exclusive pardon power. In such a case, it is
appropriate to resolve this conflict through a balancing approach that asks:

          whether the statute at issue prevents the President “ ‘from accom­
          plishing [his] constitutionally assigned functions,’ ” and whether
          the extent of the intrusion on the President’s powers “ is justified
          by an overriding need to promote objectives within the constitu­
          tional authority of Congress.”

Public Citizen, 491 U.S. at 484—85 (Kennedy, J., concurring) (quoting Morrison
v. Olson, 487 U.S. 654, 695 (1988), quoting Nixon v. Administrator o f General
Services, 433 U.S. 425, 443 (1977)).s
  In performing such a balancing o f interests, it is important to keep in mind
that the factors bearing on the President’s decision to exercise his pardon power,
as an act o f mercy, are subjective and undefined. See Letter from Daniel Lyons,
Pardon Attorney, to Senator Styles Brides (Jan. 10, 1952) (“ In the exercise of

   4 Cf. United Slates v. Sells Engineering, 463 U .S. 418, 424—25 (1983) (recognizing that the grand jury is a constitu­
tionally “ enshrined” “ instrument o f justice in o u r system o f cnm inal law,” and that the secrecy of its proceedings
is cntical to furthenng its purposes).
   5 On the other hand, where Congress purports to regulate an exclusive, constitutionally enumerated presidential
power, or where general law applies in an area in which Congress has no constitutional interest of its own, the
President’s interest is given p n o n ty without a need to engage m a balancing of interests since the Constitution
entrusts to the President alone the decision to exercise that pow er See Public Citizen, 491 U.S. at 484-85 (Kennedy,
J. concurring) ( “ [W ]here the Constitution by explicit text commits the power at issue to the exclusive control of
the President, [the Supreme Court has] refused to tolerate any intrusion by the Legislative Branch.” ).


                                                          370
   Whether the President M ay Have Access to Grand Jury Material in the Course o f Exercising His
                                    Authority to Grant Pardons

his pardoning power, the President is amenable only to the dictates of his own
conscience, unhampered and uncontrolled by any person or branch of Govern­
ment” ). Moreover, “ the very essence of the pardoning power is to treat each
case individually.” Schick, 419 U.S. at 265.6 Where the President has to make
a pardon judgment, information concerning alleged peijury before a grand jury
by an applicant may be material to the President’s evaluation of that applicant’s
character and circumstances. Confronted with evidence that a person committed
peijury before a grand jury, the President might conclude that the person should
not be pardoned for committing a different offense because that person is a “ fit
object of [the law’s] vengeance” and undeserving of mercy. The Federalist No.
74, at 448. By restricting the President’s access to information already in the
possession of the Executive Branch that he considers relevant to a pardon decision,
Rule 6(e) effectively prevents the President from accomplishing his constitu­
tionally assigned function by depriving him of information that he has determined
he needs to discharge that function.
   Such an interference with the discharge of an exclusive constitutional preroga­
tive is not justified by any “ overriding need to promote objectives within the
constitutional authority of Congress.” Public Citizen, 491 U.S. at 484-85. The
Supreme Court has identified “ several distinct interests served by safeguarding
the confidentiality of grand jury proceedings.” Douglas Oil Co. v. Petrol Stops
Northwest, 441 U.S. 211, 218-19 (1979). Those interests are:

         First, if preindictment proceedings were made public, many
         prospective witnesses would be hesitant to come forward volun­
         tarily, knowing that those against whom they testify would be aware
         of,that testimony. Moreover, witnesses who appeared before the
         grand jury would be less likely to testify fully and frankly, as they
         would be open to retribution as well as to inducements. There also
         would be the risk that those about to be indicted would flee, or
         would try to influence individual grand jurors to vote against indict­
         ment. Finally, by preserving the secrecy of the proceedings, we
         assure that persons who are accused but exonerated by the grand
         jury will not be held up to public ridicule.

Id. at 219.
  The Court has also recognized, however, that “ the concerns that underlie the
policy of grand jury secrecy are implicated to a much lesser extent when the
disclosure merely involves Government attorneys.” . United States v. John Doe,
Inc. I, 481 U.S. 102, 112 (1987); see also Sells Engineering, 463 U.S. at 445

   6 O f course, the intensely subjective nature o f a pardon decision does not mean that the President could choose,
in his discretion, to grant pardons, for example, in exchange for cash payments The remedy for such a misuse
of the power would be removal from office after impeachment and conviction for treason, bribery, or other high
crimes and misdemeanors U.S Const art. II, §4


                                                      371
                            Opinions o f the Office o f Legal Counsel in Volume 24


 ( “ Nothing in D ouglas Oil, however, requires a district court to pretend that there
 are no differences between governmental bodies and private parties.” ). That point
is particularly pertinent here. Because the President and the Department of Justice
have traditionally treated the Department’s deliberations in connection with a
 pardon recommendation as confidential, see Letter from Janet Reno, Attorney
 General, to The President at 3 (Sept. 16, 1999) (detailing Department’s practice
of declining to recognize congressional right to compel disclosure of pardon mate­
rials), any disclosure of material protected by Rule 6(e) to the President and those
assisting him in the exercise of his pardon power is likely to have, at most, a
minimal effect on grand jury secrecy because the dissemination will be so limited.7
The balance of competing constitutional interests, therefore, weighs heavily in
favor of the President. Accordingly, because application of Rule 6(e) in accord­
ance with its plain terms could, in this context, unduly fetter or abridge the Presi­
dent’s exercise of his exclusive constitutional authority to pardon, it should be
read to be “ subject to an implied exception in deference to such presidential
powers.” R ainbow Navigation, Inc. v. D e p ’t o f the Navy, 783 F.2d 1072, 1078
(D.C. Cir. 1986) (Scalia, J.).
    Invocation of this exception, however, presents certain practical difficulties.
Although the President may consider information concerning an applicant’s pos­
sible peijury before a grand jury to be relevant to the exercise of his pardon power,
he will not know that such information exists until it is brought to his attention.
Rule 6(e), however, prohibits prosecutors from sharing such information with your
office because it only permits a prosecutor to share grand jury material with other
Department of Justice attorneys for the purpose of assisting them in enforcing
federal criminal law, see Sells Engineering, 463 U.S. at 428, and, as noted above,
sharing such information with Department attorneys who assist the President in
the exercise of his pardon power is not a disclosure made in aid of federal law
enforcement. See supra, note 2. Moreover, due to the intrinsically subjective
nature o f the President’s pardon decision, it is difficult for anyone other than the
President to assess the materiality of information to the exercise of his pardon
authority. Therefore, absent a request by the President, a prosecutor should not
disclose grand jury material to the President, or to your office on behalf of the
President, based on his or her own assumption that the President’s need for such
information outweighs the interests of grand jury secrecy.
    The President may, we believe, avoid this apparent conundrum by issuing a
standing request for certain grand jury material, to the extent it exists, relating
to particular issues that he deems relevant to his pardon decisions. That standing
request may also provide that prosecutors are permitted to share such grand jury
material with identified Department of Justice officials (such as the Attorney Gen-

   7 In this regard, as highly sensitive material, w e advise that all reasonable precautions be taken to safeguard the
confidentiality o f this material and to ensure that it is shared only with those who require access to it in order
to advise the President on pardon matters


                                                        372
   Whether the President May Have Access to Grand Jury Material in the Course o f Exercising His
                                   Authority to Grant Pardons

eral or Deputy Attorney General, in consultation with the Pardon Attorney) for
the purpose of having them make the preliminary determination whether the grand
jury information is sufficiently relevant to the pardon decision to warrant its being
provided to the President. Any such standing directive, however, should be care­
fully written to make clear that disclosures of grand jury material should not be
routine, but rather should be made only when certain factors indicate the existence
of material relevant to the President’s decisionmaking process. These procedures
will help insure that such disclosures fall within the category of material that the
President has specified as being relevant to his decisionmaking process. Alter­
natively, disclosure might be authorized on a case-by-case basis as deemed appro­
priate by the President.
  We have concluded in past opinions that, when disclosure of grand jury material
is made to the President pursuant to Article II of the Constitution rather than
Rule 6(e), prior judicial approval of such disclosure is not constitutionally
required. 17 Op. O.L.C. at 68; 21 Op. O.L.C. at 174-75. Similarly, the requirement
contained in Rule 6(e)(3)(B), that the court supervising the grand jury must be
notified of the names of the people to whom a disclosure was made, does not
apply to constitutionally sanctioned disclosures made outside the context of Rule
6(e). Id. These same principles apply to any disclosures made under a directive
from the President for grand jury materials he deems relevant to his pardon
decisions because such a directive would also rest on the President’s exercise of
an Article II power.8
                                                   RANDOLPH D. MOSS
                                                                      Assistant Attorney General
                                                                       Office o f Legal Counsel

    8 In considering disclosure to the President of grand jury material on the basis of non-exclusive constitutional
authonty, we have noted that the risk o f constitutional confrontation could be minimized by seeking the approval
of the distnct court that impaneled the grand jury, invoking the court's inherent authonty to disclose grand jury
materials for reasons other than those specified in Rule 6(e) 21 Op O.L C. at 175 See also Craig v. United States,
131 F.3d 99, 103 (2d Cir 1997) (district court has discretion to go beyond exceptions listed in Rule 6(e) to determine
whether special circumstances exist), In re Petition to Inspect and Copy Grand Jury Materials, 735 F 2 d 1261,
1268 (11th Cir 1984) (distnct court can fashion alternative method for disclosure under its general supervisory
authority over grand jury proceedings and records) C f Letter to Michael Shaheen, Special Counsel/Project Manager,
Department of the Treasury Internal Revenue Service Cnm inal Investigation Division Review, from Enc H Holder,
J r , Deputy Attorney General, Re: Review o f CID Grand Jury Procedures (Feb. 12, 1999) (recommending seeking
court orders authonzing the review of the activities of the Criminal Investigative Division), Memorandum for Michael
Shaheen, Jr., Counsel, Office o f Professional Responsibility, from Robert B Shanks, Deputy Assistant Attorney
General, Office o f Legal Counsel, Re Disclosure o f Grand Jury Material to the Office o f Professional Responsibility
(Jan. 6, 1984) (recommending seeking court review for disclosure o f grand jury matenal to OPR pursuant to Rule
6(e) for use in investigating charges that prosecutors have engaged in misconduct) Here, however, due to the intnnsi-
cally subjective nature of the President’s pardon decision, we question whether a court could appropnately assess
the matenality o f information to the exercise o f his pardon authonty Moreover, as previously discussed, the President
and the Department o f Justice have traditionally treated the Department’s deliberations in connection with a pardon
recommendation as confidential. See Letter from Janet Reno, supra, at 3. Accordingly, we believe that the prudential
rule of seeking court approval for the release o f material protected by Rule 6(e) would not apply here, since seeking
court approval would necessitate revealing an aspect of departmental or presidential deliberations in connection with
a pending pardon application to individuals beyond those the President deems necessary to advise him regarding
the exercise o f his constitutional prerogative
                                                       373